Exhibit 10.19




PROMISSORY NOTE AGREEMENT







THIS PROMISSORY NOTE AGREEMENT (this “Agreement”), is made and entered into as
of December 23, 2013, by and between the undersigned lenders (“Lenders”) and
International Isotopes Inc., a Texas corporation (“Borrower”).




WITNESSETH:




WHEREAS, Borrower desires to borrow from Lenders, and Lenders are willing to
loan to Borrower, the principal amount of $500,000, to be provided on the date
of execution and prorated between the Lenders as set forth on Exhibit A attached
hereto.




NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby specifically acknowledged, the parties hereto agree as follows:




1.

Closing; Delivery. Upon the terms and subject to the conditions herein Lenders
agree to lend to Borrower pursuant to the terms of this Agreement, a total
principal amount of $500,000 (the “Loan”).  The delivery of the proceeds of the
Loan shall take place after executing this Agreement.




2.

Interest.  The unpaid principal balance of the Loan shall accrue simple interest
at a fixed rate of six percent (6%) per annum.




3.

Maturity Date.  The maturity date for this Loan shall be June 30, 2014.  The
Borrower shall repay the full principal amount outstanding hereunder, together
with all interest accrued thereon, on or before the maturity date.  




4.

Prepayment.   The Borrower, without the prior written consent of the Lenders,
may prepay the Loan at a price equal to the principal amount then outstanding
plus all accrued interest through the date on which such prepayment is made
without the payment of any prepayment premium or fee.




5.

Manner of Payment.  All amounts due pursuant to this Agreement shall be paid in
cash or other immediately available funds to Lenders at the address set forth
below or at such other place as the Lenders may designate in writing. The
Lenders, at their sole discretion, may elect to have repayment of any, or all,
portion of the principal amount and accrued interest to be paid in the form of
the Borrowers common stock.  Should the Lenders choose this option the value of
the Company common stock shall be determined based upon the average closing
price of the Borrowers common stock for the 20 days preceding the maturity or
prepayment date.




6.

Warrants.  Each Lender will be granted Class L Warrants to purchase Common Stock
of International Isotopes Inc. in an amount as shown in Exhibit A and as
described in the Class L Common Stock Purchase Warrant Document.




7.

Security.  To secure the Borrowers full and timely performance of the Borrowers
obligation to timely pay the principal and all interest coming due under the
Note, the Borrower hereby grants to Lenders a security interest in and to all of
the Borrowers assets (collectively, the "Collateral") that have not been
otherwise encumbered as collateral for purchase or lease of the AOS-100
container.








Page 1 of 4




--------------------------------------------------------------------------------




8.

Default.  Any one or more of the following events shall constitute an event of
default under this Agreement:




a.

If Borrower fails to make payment due pursuant to this Agreement when and as
such payment becomes due and payable; or




b.

Any breach of the covenants contained herein by Borrower, which breach remains
uncured for a period of 30 days after Lender gives written notice of such
default;




Upon the occurrence of and Event of default, this Note shall become immediately
due and payable in full without presentment, demand, protest, or other notice of
any kind, all if which are hereby expressly waived by the Borrower and any
guarantors or endorsers and their respective heirs, legal representatives,
successors and assigns anything contained herein to the contrary
notwithstanding.  In such event, Lender shall be entitled to receive the
principal due hereunder, together with any interest accrued thereon; provided,
however, that Lender may by written notice to Borrower, waive any default, but
no such waiver shall extend to or shall affect any subsequent default or shall
impair any rights consequent thereon.  Borrower agrees that Lender may extend
the terms for payment or accept partial payment without discharging or releasing
Borrower from any of their obligations hereunder.




9.

Severability. If any of the provisions of this Agreement shall be held to be
invalid or unenforceable, this Agreement shall be construed as if not containing
those provisions and the rights and obligations of the parties hereto shall be
construed and enforced accordingly.




10.

Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. A facsimile, telecopy of other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.




11.

Governing Law: Jurisdiction. This Agreement shall be construed in accordance
with and governed by the laws of the State of Texas without regard to the
conflicts of law principles thereof.




12.

Integration. This Agreement (together with Exhibit A and the Class L Common
Stock Purchase Warrant document) contains the entire Agreement of the parties
relating to the subject matter hereof and supersedes all prior offers, letters,
agreements and understandings of the parties.




13.

Waiver and Amendment. Any term of this Agreement may be amended only with the
written consent of Borrower and Lender.  The observance of any term of this
Agreement may be waived only if such waiver is in writing signed by the party
waiving such term.




14.

Transfer and Assignment. The rights and obligations of Lender and Borrower
hereunder and pursuant to the Note may not be transferred or assigned by either
party without the prior written consent of the other, except that Lender may
transfer or assign its rights and obligations under this Agreement or the Note
to an affiliate, partner or limited partner of Lender. Except as otherwise
provided in this Agreement and the Note, the provisions of this Agreement and
the Note shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.







Page 2 of 4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
20th of December, 2013.




BORROWER:







INTERNATIONAL ISOTOPES INC.

a Texas corporation







By: /s/ Steve T. Laflin

Name: Steve T. Laflin

Title: President




LENDERS:




By:

/s/ Ralph Richart

 

By:

/s/ John McCormack

Name:  Ralph Richart

 

Name:  John McCormack

 

 

 










Page 3 of 4




--------------------------------------------------------------------------------

EXHIBIT A













Lenders

Amount

Class L Warrants

 

 

 

Ralph Richart

$250,000

5,000,000 (*)

 

 

 

John McCormack

$250,000

5,000,000 (*)




(*) Note:   If this Promissory Note is not repaid in full on or before June 30,
2014, then the amount of Class L warrants issued to each note holder will be
increased to 12,500,000 each.







Page 4 of 4


